            Case 5:19-cv-03216-SAC Document 17 Filed 05/15/20 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



ROBERT L. BROWN, JR.,

                                    Petitioner,

                 v.                                      CASE NO. 19-3216-SAC


(FNU) SCHNURR,

                                    Respondent.



                             MEMORANDUM AND ORDER

       This matter is before the Court on Motion to Dismiss (ECF No. 10) filed by Respondent.

Petitioner has filed a Response (ECF No. 12), Respondent has filed a Reply (ECF No. 13), and

Petitioner has filed a Surreply (ECF No. 15). Having considered these filings, the Court finds

this matter must be dismissed and the two other pending motions (ECF Nos. 14 and 16) should

be denied as moot.

                               Procedural History of the Case

       October 28, 2013. Petitioner was convicted in the District Court of Shawnee County,

Kansas. (Case No. 12-CR-1169).

       December 6, 2013. Petitioner was sentenced to 247 months’ imprisonment. Petitioner

appealed.

       April 10, 2015. The Kansas Court of Appeals affirmed Petitioner’s convictions and

sentences.    State v. Brown, 346 P.3d 1112 (Table), 2015 WL 1782656 (Kan. App. 2012)

(unpublished).

                                              1
          Case 5:19-cv-03216-SAC Document 17 Filed 05/15/20 Page 2 of 8




        January 25, 2016. The Kansas Supreme Court (“KSC”) denied review.

        April 25, 2016. The time in which Petitioner could have filed for a writ of certiorari in

the United States Supreme Court expired.

        January 6, 2017. Petitioner filed a motion for post-conviction relief pursuant to K.S.A.

60-1507 in the District Court of Crawford County. (Case No. 17-CV-09).

        July 10, 2017. The district court denied relief. Petitioner appealed.

        December 21, 2018. The Kansas Court of Appeals affirmed the district court’s denial of

Petitioner’s K.S.A. 60-1507 motion. Brown v. State, 432 P.3d 111 (Table), 2018 WL 6715411

(Kan. App. Dec. 21, 2018) (unpublished).

        June 25, 2019. The KSC denied review of Petitioner’s K.S.A. 60-1507 motion. See

ECF No. 12-1.

        July 9, 2019. The KSC issued its mandate. Id.

        October 25, 2019. Petitioner filed this action for federal habeas corpus relief under 28

U.S.C. 2254.

                                Motion to Dismiss and Response

        Respondent argues the petition must be dismissed because it was filed out of time. Under

Respondent’s calculation, the limitations period expired on October 11, 2019, two weeks before

Petitioner filed this action.

        Petitioner responds that Respondent’s calculation of the one-year limitation period is

wrong in two regards: (1) Respondent used the date the KSC denied review of his K.S.A. 60-

1507 motion (June 25, 2019) to restart the clock when the correct date should be the date the

KSC issued its mandate (July 9, 2019); and (2) there were 109 days remaining in the limitation

period when he filed his K.S.A. 60-1507 motion, rather than 108 days. Petitioner concedes that



                                                 2
            Case 5:19-cv-03216-SAC Document 17 Filed 05/15/20 Page 3 of 8




the second alleged error is not determinative as it does not result in a different filing deadline.

However, the difference between the decision date and the mandate date is crucial: if the clock

did not restart until the date of the mandate, Mr. Brown’s petition was filed within the limitations

period.

                                               Analysis

          A prisoner in state custody has one year to file a federal habeas petition challenging a

state conviction. 28 U.S.C. § 2244(d)(1). The act provides four alternative starting dates for the

limitation period:

          The limitation period shall run from the latest of—

          (A) the date on which the judgment became final by the conclusion of direct
              review or the expiration of the time for seeking such review;

          (B) the date on which the impediment to filing an application created by State
              action in violation of the Constitution or laws of the United States is removed,
              if the applicant was prevented from filing by such State action;

          (C) the date on which the constitutional right asserted was initially recognized by
              the Supreme Court, if the right has been newly recognized by the Supreme
              Court and made retroactively applicable to cases on collateral review; or

          (D) the date on which the factual predicate of the claim or claims presented could
             have been discovered through the exercise of due diligence.

Id. § 2244(d)(1)(A)-(D).       The statute includes a tolling provision for properly filed post-

conviction actions:

          The time during which a properly filed application for State post-conviction or
          other collateral review with respect to the pertinent judgment or claim is pending
          shall not be counted toward any period of limitation under this subsection.

Id. § 2244(d)(2).

          There has been no assertion that any provision other than § 2244(d)(1)(A) applies here,

so the limitations period began to run on the date Petitioner’s convictions became final. A



                                                   3
          Case 5:19-cv-03216-SAC Document 17 Filed 05/15/20 Page 4 of 8




conviction becomes final for federal habeas purposes either after the U.S. Supreme Court denies

review or, if no petition for certiorari is filed, 90 days after a final decision by the state’s court of

last resort. United States v. Hurst, 322 F.3d 1256, 1259 (10th Cir. 2003); Locke v. Saffle, 237

F.3d 1269, 1273 (10th Cir. 2001). The KSC denied review of Mr. Brown’s convictions on

January 25, 2016, and he did not seek review by the U.S. Supreme Court. Therefore, his

convictions became final on April 25, 2016, and the one-year limitations period for filing a §

2254 petition began to run the next day. See Hurst, 322 F.3d at 1261.

        The clock ran until January 6, 2017, when Petitioner filed a post-conviction motion for

habeas corpus pursuant to K.S.A. 60-1507. This filing stopped the clock, tolling the limitations

period after 256 days had passed. The clock remained stopped as Mr. Brown’s 60-1507 motion

was denied by the district court, the denial was affirmed by the Kansas Court of Appeals, and the

KSC considered his petition for review.

        The determinative question in this case is what date the clock started again.         Under 28

U.S.C. § 2244(d)(2), so long as Petitioner’s 60-1507 action was “pending”, the limitations period

remained tolled. The KSC denied review on June 25, 2019 but did not issue its mandate until

July 9, 2019. If the clock started again on June 26, 2019, with 109 days remaining, the one-year

limitations period expired on October 12, 2019 and Mr. Brown’s § 2254 petition is untimely. If

instead the clock restarted on July 9, 2019, the limitations period expired on October 25, 2019,

and Mr. Brown’s petition is timely.

        The U.S. Supreme Court has held that “a state postconviction application ‘remains

pending’ ‘until the application has achieved final resolution through the State's postconviction

procedures.’” Lawrence v. Florida, 549 U.S. 327, 332 (2007) (quoting Carey v. Saffold, 536

U.S. 214, 220 (2002)). “State review ends when the state courts have finally resolved an



                                                   4
           Case 5:19-cv-03216-SAC Document 17 Filed 05/15/20 Page 5 of 8




application for state postconviction relief. After the State's highest court has issued its mandate

or denied review, no other state avenues for relief remain open.” Id.

       The Tenth Circuit, in an unpublished opinion, recently explained:

       [S]tate habeas proceedings toll the federal habeas statute of limitations while
       those proceedings are “pending.” 28 U.S.C. § 2244(d)(2). Trimble’s state habeas
       proceedings were pending only until May 21, 2018, when the Colorado Supreme
       Court denied certiorari review. The next day statutory tolling ceased and the
       available time for filing a federal habeas petition resumed its relentless decline.
       Lawrence v. Florida, 549 U.S. 327, 332, 127 S.Ct. 1079, 166 L.Ed.2d 924 (2007)
       (tolling ceases under § 2244(d)(2) “[a]fter the State’s highest court has issued its
       mandate or denied review”).

Trimble v. Hansen, 764 F. App'x 721, 724 (10th Cir. 2019).

       This Court previously considered the issue in Palmer v. McKune, No. 07-3007-SAC,

2008 WL 2051096 (D. Kan. May 13, 2008). In Palmer, the petitioner filed a petition for review

by the KSC of the denial of his 60-1507 petition. The KSC denied his petition for review on

December 19, 2006 but did not issue its final mandate for another two days. Id. at *3. The

petitioner argued the statute of limitations should have been tolled until the KSC issued its final

mandate.

       The undersigned rejected Mr. Palmer’s argument, relying on Serrano v. Williams, 383

F.3d 1181, 1184-85 (10th Cir. 2004), to find that the KSC’s decision was final upon denial of

review. Id. at *4. In Serrano, the Tenth Circuit likewise rejected the claim that the state

supreme court’s decision was not “final” for purposes of determining tolling of the statute of

limitations under 28 U.S.C. § 2244(d)(1)(A) until the mandate issued. The court reasoned that

there was no action to be taken after the denial of review and thus no extension of the tolling was

warranted. Serrano, 383 F.3d at 1184.

       Mr. Brown argues the KSC’s decisions are not final under Kansas law until the mandate

is issued. However, the determination of finality for federal habeas purposes is made pursuant to

                                                5
         Case 5:19-cv-03216-SAC Document 17 Filed 05/15/20 Page 6 of 8




federal law. See Clay v. United States, 537 U.S. 522, 531 (2003) (“[F]inality for the purpose of §

2244(d)(1)(A) is to be determined by reference to a uniform federal rule.”); Graham v. Smelser,

422 F. App'x 705, 707 (10th Cir. 2011). The Tenth Circuit has repeatedly found that the statute

of limitations for filing a federal habeas petition is tolled until the KSC denies review of the

prisoner’s state habeas petition. See Rojas-Marceleno v. Kansas, 765 F. App'x 428, 432 (10th

Cir. 2019) (limitation period tolled “until Kansas Supreme Court declined to review the denial of

[Petitioner’s 60-1507] petition”); Edwards v. Roberts, 479 F. App'x 822, 826 (10th Cir. 2012)

(“The state proceedings on Edwards' § 60–1507 motion ultimately concluded on May 18, 2010,

when the Kansas Supreme Court denied review.”); Davison v. Hannigan, 136 F. App'x 121,

121–22 (10th Cir. 2005) (filing of 60-1507 motion tolled the habeas statute of limitations “until

the Kansas Supreme Court denied review”); Wallace v. Nelson, 34 F. App'x 618, 619 (10th Cir.

2002) (limitations period tolled until “the day after the Kansas Supreme Court denied review of

Mr. Wallace's second petition for collateral review”).

       Here, as soon as the KSC denied review on June 25, 2019, Mr. Brown’s 60-1507 motion

achieved final resolution and was no longer pending. The next day, statutory tolling ceased and

“the available time for filing a federal habeas petition resumed its relentless decline.” Trimble,

764 F. App'x at 724. The one-year limitations period expired on October 12, 2019, and Mr.

Brown’s § 2254 petition is untimely.

       The remaining question is whether Mr. Brown is entitled to equitable tolling of the statute

of limitations. Because the one-year limitation period is not jurisdictional, the period may be

extended through equitable tolling, Holland v. Florida, 560 U.S. 631, 645 (2010), or “overcome”

through “a credible showing of actual innocence.” McQuiggin v. Perkins, 569 U.S. 383, 392

(2013). A petitioner is entitled to equitable tolling “only if he shows ‘(1) that he has been



                                                6
          Case 5:19-cv-03216-SAC Document 17 Filed 05/15/20 Page 7 of 8




pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his way’ and

prevented timely filing.” Holland, 560 U.S. at 649 (quoting Pace v. DiGuglielmo, 544 U.S. 408,

418 (2005)). “Equitable tolling is a rare remedy to be applied in unusual circumstances, not a

cure-all for an entirely common state of affairs.” Wallace v. Kato, 549 U.S. 384, 396 (2007). It

is “to be applied sparingly.” Nat'l. R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 113 (2002).

       Mr. Brown does not specifically argue for equitable tolling, but he mentions he consulted

with an attorney who mistakenly used the KSC mandate date to calculate the restarting of the

limitations clock. The U.S. Supreme Court has stated that “[a]ttorney miscalculation is simply

not sufficient to warrant equitable tolling, particularly in the postconviction context where

prisoners have no constitutional right to counsel.”       Lawrence, 549 U.S. at 336–37. While

Petitioner appears to have diligently pursued his rights, he has not shown that any extraordinary

circumstance prevented timely filing of his § 2254 petition.

                                            Conclusion

       For the reasons stated above, Respondent’s Motion to Dismiss is granted, and the petition

is dismissed as untimely.

       Rule 11 of the Rules Governing Section 2254 Cases requires a district court to issue or

deny a certificate of appealability (“COA”) upon entering a final adverse order. A COA may

issue only if the petitioner made a substantial showing of the denial of a constitutional right. 28

U.S.C. § 2253(c)(2). “When the district court denies a habeas petition on procedural grounds

without reaching the prisoner's underlying constitutional claim, a COA should issue when the

prisoner shows, at least, that jurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,



                                                  7
          Case 5:19-cv-03216-SAC Document 17 Filed 05/15/20 Page 8 of 8




484 (2000). The failure to satisfy either prong requires the denial of a COA. Id. at 485. The

Court finds nothing in the present record that suggests its ruling is debatable or an incorrect

application of the law and therefore declines to issue a certificate of appealability.



       IT IS THEREFORE ORDERED that Respondent’s Motion to Dismiss (ECF No. 10) is

granted. This petition seeking relief under 28 U.S.C. § 2254 is dismissed as time-barred.

       IT IS FURTHER ORDERED that Respondent’s Motion for Extension of Time to File

Answer (ECF No. 14) and Petitioner’s Motion to Increase Page Limitation (ECF No. 16) are

denied as moot.

       IT IS SO ORDERED.

       DATED: This 15th day of May, 2020, at Topeka, Kansas.



                                               s/_Sam A. Crow_____
                                               SAM A. CROW
                                               U.S. Senior District Judge




                                                  8
